Citation Nr: 1738249	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for status post left fifth finger strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a Travel Board hearing in his substantive appeal; however, in a November 2016 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2016).


FINDINGS OF FACT

The Veteran has a limitation of motion in his left fifth finger with pain on active motion, but no ankyloses or amputation.  


CONCLUSION OF LAW

The criteria for a compensable rating for status post left fifth finger strain have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that a compensable rating for his left finger strain.  Service connection for residuals of a fracture of the left fifth finger was granted in an August 2011 rating decision with an initial noncompensable evaluation effective April 11, 2011.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. § 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran received a VA examination for his hand in June 2011.  The examiner noted that the Veteran's little finger has a limitation of motion.  There was no objective evidence of pain on active motion or after repetitive motion.  In addition, the Veteran did not experience additional limitation of motion after repetitive motion testing.  The Veteran did experience decreased strength for pushing, pulling, and twisting.  The Veteran's finger was not amputated and he did not have ankyloses.  

The Veteran's residuals of a finger fracture are currently rated as noncompensably disabling under Diagnostic Code 5230 pertaining to limitation of motion of the ring or little finger.  Under this diagnostic code, a noncompensable evaluation is the maximum rating possible and is assigned for any limitation of motion.  Thus, a compensable evaluation is not possible at any time during the claims period under Diagnostic Code 5230.
The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  A noncompensable evaluation is also the maximum rating possible under Diagnostic Code 5227 for ankylosis of the little finger.  In addition, there is no ankylosis which could be rated as being comparable to amputation under the note associated with Diagnostic Code 5227.  A compensable rating is possible under Diagnostic Code 5156 for amputation of the little finger, but it is clear that this diagnostic code is not applicable as the Veteran's finger fracture did not require amputation.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.21 (2016).


ORDER

Entitlement to a compensable rating for status post left fifth finger strain is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


